DETAILED ACTION
This action is responsive to claims filed 1 March 2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-5 were pending in the previous Office action mailed 27 October 2020.
Claims 1 and 3-5 have been amended, and claims 1-5 remain pending for examination.
Response to Arguments
Applicant’s arguments, see Applicant's Remarks at page 7, 1st full paragraph, filed 1 March 2021, with respect to claims 1-5 have been fully considered and are persuasive.  The rejection of 27 October 2020 has been withdrawn. An Examiner’s Amendment is provided below to correct informalities.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kyoko Makino (Reg. No. 72,200) on 22 April 2021.


1. (Currently Amended) A method for a random access (RA) procedure for a user equipment (UE), the method comprising: 
receiving, by the UE, a dedicated random access channel (RACH-ConfigDedicated) information element (IE) from a base station, the RACH-ConfigDedicated IE configures one or more RA preambles, wherein each of the one or more RA preambles corresponds to a high priority synchronization signal block (SSB) candidate;   
receiving, by the UE, a backoff indicator (BI);
detecting, by the UE, a high priority SSB candidate that corresponds to an RA preamble from the configured one or more RA preambles; 
selecting, by the UE, the RA preamble corresponding to a-the detected high priority SSB candidate; and 
transmitting the selected RA preamble corresponding to the detected high priority SSB candidate to the base station.    

2. (Original) The method of claim 1, wherein the detected SSB candidate meets a predetermined criterion.  

3. (Currently Amended) A user equipment (UE) comprising: 
one or more non-transitory computer-readable media having computer-executable instructions embodied thereon; and 

receive a dedicated random access configuration (RACH-ConfigDedicated) information element (IE) from a base station, the RACH-ConfigDedicated IE configures one or more RA preambles, wherein each of the one or more RA preambles corresponds to a high priority synchronization signal block (SSB) candidate;
receive a backoff indicator (BI);
detect a high priority SSB candidate that corresponds to an RA preamble from the configured one or more RA preambles; 
select the RA preamble corresponding to a-the detected high priority SSB candidate; and  
transmit the selected RA preamble corresponding to the detected high priority SSB candidate to the base station.  

4. (Currently Amended) A method for a base station, the method comprising: 
configuring a dedicated random access channel (RACH-ConfigDedicated) information element (IE), the RACH-ConfigDedicated IE configuring one or more RA preambles, wherein each of the one or more RA preambles corresponds to a high priority synchronization signal block (SSB) candidate to a user equipment (UE); and 
transmitting a backoff indicator (BI) to the UE, 
wherein the UE detects a high priority SSB candidate that corresponds to an RA preamble from the configured one or more RA preambles, selects the RA preamble 

5. (Currently Amended) A base station comprising: 
one or more non-transitory computer-readable media having computer-executable instructions embodied thereon; and 
at least one processor coupled to the one or more non-transitory computer-readable media, and configured to execute the computer-executable instructions to: 
configure a dedicated random access channel (RACH-ConfigDedicated) information element (IE), the RACH-ConfgDedicated IE configuring one or more RA preambles, wherein each of the one or more RA preambles corresponds to a high priority synchronization signal block (SSB) candidate; and 
transmit a backoff indicator to the UE,
wherein the UE detects a high priority SSB candidate that corresponds to an RA preamble from the configured one or more RA preambles, selects the RA preamble corresponding to the detected high priority SSB candidate, and transmits the selected RA preamble corresponding to the detected high priority SSB candidate to the base station.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ko et al. (US 2021/0092696) – Fig. 14 and associated description disclose a random access procedure;
Ko et al. (US 2021/0007065) – Fig. 14 and associated description disclose a random access procedure;
Ko et al. (US 2020/0337002) – Fig. 14 and associated description disclose a random access procedure;
Yoon et al. (US 2019/0363809) – Fig. 14 and associated description disclose a random access procedure;
Tang (US 2020/0359306) – Fig. 1 and associated description disclose a random access procedure; and
Kim et al. (US 10,721,767) – Fig. 1C and associated description disclose a random access procedure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R CAIRNS whose telephone number is (571)270-0487.  The examiner can normally be reached on 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (469) 295-9193.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Thomas R Cairns/             Examiner, Art Unit 2468